PER CURIAM.
Appeal by plaintiff from an order denying a new trial after a verdict for defendant.
A careful examination of the record presents no serious question for consideration. The special venire for extra jurors was properly issued, there being a deficiency on the regular panel; and the record presents no ground for concluding that the sheriff was guilty of fraud and collusion in summoning certain persons who were engaged in the same line of business in which defendant was engaged. The record does not show the examination of the jurors, nor that plaintiff had exhausted his peremptory challenges. This fact cannot be shown by affidavits, but only by a settled case. Elliott, App. Pr. 140. No prejudice to plaintiff, therefore, appears. State v. Quirk, 101 Minn. 334, 112 N. W. 409; Steele v. Malony, 1 Minn. 257 (347).
The charge of the court was full and complete, and in harmony with the rules of law applicable to the issues presented, and covered in a substantial way all of plaintiff’s requests which were proper to be given. The evidence complained of by the sixth assignment of error was tendered in answer to testimony previously introduced by plaintiff to the effect that he had been in defendant’s place on other occasions and had never had any trouble therein. It was proper that defendant rebut this.
Order affirmed.